DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response after a Final Action was received from applicant on 6/27/2022.
No claims are amended or canceled.
Applicant’s arguments are fully considered.
5.	Claims 1-20 are remaining in the application.
Response to Arguments
6.	Applicant’s arguments with respect to the claims have been fully considered and are persuasive.  The previous rejection(s) have therefore been withdrawn.
Allowable Subject Matter
7.	Applicant’s submission is deemed to overcome all previous rejections of the claims.
8.	In view of the above, the remaining claims 1-20 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed autonomous sailing vessel, comprising: a hull; a mast mechanically coupled to the hull; a sail mechanically coupled to the mast; and a sail release device operably coupled to the sail and configured to automatically release the sail to spill excess wind based on control of at least one of an angular position of the sail or a camber angle of the sail, wherein the sail release device is responsive to comparison of sensed parameters attributable to the sail mechanically coupled to the mast with at least one of torque threshold or a force threshold.
Nor:
The claimed autonomous sailing vessel, comprising: a hull; a mast mechanically coupled to the hull; a sail mechanically coupled to the mast, wherein the sail comprises a fore sail element coupled to the mast and an aft sail element rotatably coupled at a fore of the aft sail element to an aft of the fore sail element; and a camber control assembly to automatically set a camber angle between the fore and aft sail elements based on control of at least one of an angular position of the sail or a camber angle of the sail, wherein a sail release device is responsive to comparison of sensed parameters attributable to the sail mechanically coupled to the mast with at least one of torque threshold or a force threshold.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/05/2022